Title: Abigail Adams to John Quincy Adams, 11 August 1785
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear son
      London August 11th. 1785 Grosvenor Square
     
     I went from my own little writing room below stairs just now into your Pappas; where Mr. Storer was writing for him. Col. Smith having set of upon a Tour in order to see the Prussian Review which takes place upon the 20 of this Month, Mr. Storer whilst he remains here; has offerd to supply his Place. Upon my going into the room he told me that a vessel would sail for Boston tomorrow, which is the first I knew of the Matter. Lyde is expected to sail in a few days and by him I design to forward Letters to my Friends, but tho as usual I have several partly written none are compleat. I however told Mr. Storer that I would take my pen and write you a few lines, just to tell you that we are all well and are now quite settled, that we wait with impatience to hear from you. Mr. Short came here last week from Paris upon Buisness, he sets of tomorrow for the Hague. Mr. Jefferson Col. Humphries Mr. Williamos &c. are all well. Mr. W is waiting as usual for the moveing of the waters. If you get the English news papers you will think that the Father of Liars is turnd Printer. Not a paper which has not some venom. I hope the Scripture Benidiction will be fullfilld upon those who are falsly accused and persecuted. They however do not often attack us personally, only as the Representitive of America &c. I was not displeased with one paragraph provided it would have a proper effect upon our Country. It was this “the American minister has not yet paid his Way, that is given a diaplomatick dinner to the Ministers, because Congress Paper will not pass here.” If it was expensive living in France, it is much more so in London, but I trust our Country will either consider us, or permit us to return.
     The King of France has publishd an Arret prohibiting British Manufactories under severe penalties, in concequence of which 8 thousand Gauze and Muslin looms have stoped working here. I will inclose to you two or 3 News papers.
     Captain Lyde will take Letters. The contents of some of them, you will be surprizd at, but, at the same time you will approve the wise conduct of the writer who has shewn a firmness of mind and prudence which do her honour. Be Silent! We are all rejoiced because it came of her own accord free and unsolicited from her, and was the result I believe of many Months anxiety as you were witness.
     Remember me to all my Friends your Brothers in particular. I have not time to add an other line. I do not know whether your sister writes by this vessel to you. Let me hear from you by every opportunity. I have given Mr. Storer a Letter from Mr. Murray for you. Mr. and Mrs. Temple sail next week for New York. Tis near four and I must dress for dinner. Once more adieu. Your sister and I miss you much. We want you to walk and ride with us, but we know and hope you are much more usefully employd. I am going with your sister this afternoon to Hamstead to drink tea with Mrs. Hay, who resides out there. I shall call and take Mrs. Rogers to accompany us. We all went last week to accompany Mr. Short to the Hay Market, but who can realish the English after having been accustomed to the French Stage? A Siddons may reconcile me to it, but I believe nothing else will.
     
     I never know when to leave of, once more adieu and beliee me most tenderly Yours.
     
      A A
     
    